DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of prior U.S. Appl. No. 15/657,520, filed July 24, 2017, now US. Patent No. 10,537,429, which is a continuation of U.S. Appl. No. 14/676,926, filed April 2, 2015, now U.S. Patent No. 9,744,036, which is a divisional of U.S. Appl. No. 13/664,652, filed October 31, 2012, now U.S. Patent No. 9,023,099.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 44-50 and 53-59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lutter et al. (US 2011/004296).

Referring to claim 44, Lutter discloses a method of treating a disorder of a native mitral valve in a heart, comprising: 
inserting a delivery device with a mitral valve prosthesis 10 transapically into a left ventricle of the heart (Fig. 5 and para [0049]); 
advancing the delivery device into the left ventricle to position the mitral valve prosthesis 10 within the native mitral valve (Fig. 5), wherein the mitral valve prosthesis comprises a prosthetic valve 50 (Fig. 4 and para [0044]) and a frame 30 (Fig. 4 and para [0044]) having an expandable inflow region (the top portion of the valve, which is located in the left atrial chamber, as shown in Fig. 6, is inflow region), with a cross-sectional diameter larger than an annulus of the native mitral valve, and an expandable outflow region (the bottom portion of the valve, which is located in the left ventricular chamber, as shown in Fig. 6, is the outflow region); and 
releasing the mitral valve prosthesis from the delivery device to permit the inflow region to expand into apposition with a wall of a left atrium of the heart, and to permit the outflow region to expand into apposition with the annulus of the native mitral valve (Figs. 5-6); 
positioning at least one anchor between the outflow region of the mitral valve prosthesis and the heart to tether the mitral valve prosthesis to the heart (suture 40 as shown in Figs. 5-6, para [0045]); and 


Referring to claim 45, Lutter discloses the method of claim 44, wherein a first end of the at least one anchor is attached to the heart (Figs. 7-8, para [0050]-[0051]). 

Referring to claim 46, Lutter discloses the method of claim 45, wherein the first end of the at least one anchor includes an anchoring element that is attached to the heart (Figs. 7-8, para [0050]-[0051]).

Referring to claim 47, Lutter discloses the method of claim 46, wherein the anchoring element is configured to be secured to a wall of the left ventricle (Figs. 7-8, para [0050]-[0051]). 

Referring to claim 48, Lutter discloses the method of claim 45, wherein a second end of the at least one anchor 40 is attached to the outflow region of the mitral valve prosthesis (Fig. 7-8, para [0050]-[0051]). 

Referring to claim 49, Lutter discloses the method of claim 44, wherein the at least one anchor is of a biocompatible material (examiner contends that one of ordinary skill in the art would understand that the suture 40 as disclosed by Lutter is approved by FDA, thus, the suture is made from a biocompatible material). 


Referring to claim 50, Lutter discloses the method of claim 49, wherein the at least one anchor comprises a suture (para [0050]-[0051]).  

Referring to claim 53, examiner notes that the difference between claim 44 and claim 53 lies in the fact that claim 53 further requires the expandable inflow and outlow regions formed of a plurality of cells. Figures 7-8 of Lutter’s drawing show the expandable inflow and outlow regions formed of a plurality of cells. Thus, Lutter discloses all limitations in claim 53. Lutter discloses a method of treating a disorder of a native mitral valve in a heart, comprising: 
inserting a delivery device with a mitral valve prosthesis transapically into a left ventricle of the heart (see rejection of claim 44 above); 
advancing the delivery device into the left ventricle to position the mitral valve prosthesis within the native mitral valve, wherein the mitral valve prosthesis comprises a prosthetic valve and a frame with an expandable inflow region formed of a plurality of cells (Figs. 7-8) and configured to expand against a wall of a left atrium of the heart, wherein the expandable inflow region has a cross-sectional diameter larger than an annulus of the native mitral valve, and an expandable outflow region formed of a plurality of cells (Figs. 7-8) and configured to expand against the annulus of the native mitral valve (see rejection of claim 44 above); and 
releasing the mitral valve prosthesis from the delivery device to expand against the wall of the left atrium and the annulus of the native mitral valve (see rejection of claim 44 above); 

adjusting tension on the at least one anchor to stabilize the mitral valve prosthesis within the native mitral valve (see rejection of claim 44 above). 

Referring to claim 54, Lutter discloses the method of claim 53, wherein a first end of the at least one anchor is attached to the heart (see rejection of claim 45 above). 

Referring to claim 55, Lutter discloses the method of claim 54, wherein the first end of the at least one anchor includes an anchoring element that is attached to the heart (see rejection of claim 46 above).

Referring to claim 56, Lutter discloses the method of claim 55, wherein the anchoring element is configured to be secured to a wall of the left ventricle (see rejection of claim 47 above).

Referring to claim 57, Lutter discloses the method of claim 54, wherein a second end of the at least one anchor is attached to the outflow region of the mitral valve prosthesis (see rejection of claim 48 above).

Referring to claim 58, Lutter discloses the method of claim 53, wherein the at least one anchor is of a biocompatible material (see rejection of claim 49 above).

Referring to claim 59, Lutter discloses the method of claim 58, wherein the at least one anchor comprises a suture (see rejection of claim 50 above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 51-52 and 60-61are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lutter et al. in view of Maisano et al. (US 2010/0161041).

Referring to claims 51-52 and 60-61, Lutter discloses the anchor is a suture however, Lutter fails to disclose the at least one anchor comprises a wire or a chord. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771